Hall, J.
Appellant was convicted of child desertion. He was not represented by counsel in the lower court. The first assignment of error is that the State failed to prove the venue of the crime, and this question is raised for the first time on appeal. We have carefully examined the record and have failed to find any proof of venue of the alleged crime.
 Proof of venue in criminal cases is jurisdictional and the failure to make such proof may be raised for the first time on appeal. Johnson v. State, 186 Miss. 544, 191 So. 115; Kitchens v. State, 186 Miss. 443, 191 So. 116; Ussery v. State, 154 Miss. 704, 123 So. 854; Dodson v. State, 151 Miss. 548, 118 So. 620; Sullivan v. State, 136 Miss. 773, 101 So. 683; Slaton v. State, 134 Miss. 419, 98 So. 838; Norwood v. State, 129 Miss. 813, 93 So. 354; Quillen v. State, 106 Miss. 831, 64 So. 736.
It is unnecessary to consider the other questions raised by appellant, but for the error indicated the judgment is reversed and the cause remanded.
Reversed and remanded.